DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 11/19/2021. As directed by the amendment, claims 1, 8-9, 11, 15, and 18 were amended, claims 12-13 were cancelled, and new claims 21-29 were added. Thus, claims 1-11 and 14-29 are presently pending in this application.   

Claim Objections
Claims 21-22, 26, and 28 are objected to because of the following informalities: 
In Claim 21, lines 4 and 5, the term “the length” is suggested to be changed to --a length-- in order to provide clarity to the claim and provide proper antecedent basis.

In Claim 26, lines 4 and 5, the term “the length” is suggested to be changed to --a length-- in order to provide clarity to the claim and provide proper antecedent basis. 
In Claim 28, line 4, the term “the distance” is suggested to be changed to --a distance-- in order to provide clarity to the claim and provide proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 14, 22-24, 26, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The limitation “the respective tips of the first finger member and the second finger member being co-planar in a plane parallel to a longitudinal axis of the elongated support member” (Claim 1, lines 14-16) is not supported by the original disclosure, and is therefore, new matter. The original specification and drawing fail to disclose that the first finger member and second finger member being co-planar in a plane parallel to a longitudinal axis of the elongated support member. 
The limitation “and no portion of the finger members curve toward a longitudinal axis of the first base member as the finger members extending from the side surface of the at least one base member to the tip” (Claim 1, lines 30-33) is not supported by the original disclosure and is therefore, new matter. The original specification and drawing fail to disclose the limitation, furthermore, as shown by the annotated fig. 4 below, the fingers does have a portion that curves towards the longitudinal axis of the base member, alternatively, the finger curve toward an infinitely far away top point of the longitudinal axis, relatively. Therefore, because the specification and drawing fail to clearly disclose the limitation, the limitation is considered as new matter.

    PNG
    media_image1.png
    660
    699
    media_image1.png
    Greyscale

The limitation “wherein the at least one base member includes a longitudinal axis and horizontal axis perpendicular to the longitudinal axis, and wherein the length of the at least one base member in the direction of the longitudinal axis is longer than the length of the at least one base member in the direction of the horizontal axis” (claims 21 and 26, lines 2-6) is not supported by the original disclosure, therefore is new matter. The original disclosure fails to disclose that the base member includes a longitudinal axis and horizontal axis perpendicular to the longitudinal axis and that the length of the base member in the direction of the longitudinal axis is longer than the length of the base member in the direction of the horizontal axis.  

The limitation “wherein not having a portion of the finger members curve toward the first base member include each of the convex contours forming arcs of each finger member extending between the base portion and tip having a curve that is less than a quarter of a circle” (claim 23, lines 1-4) is not supported by the original disclosure and is therefore, new matter. The original specification and drawing fail to clearly disclose the entire limitation in combination with claim 1. 
The limitation “wherein the rounded tip is not configured for attachment to any additional element” (claims 24 and 29, lines 1-2) is not supported by the original disclosure, therefore, it is new matter. The original specification and drawing fail to disclose the limitation, therefore, it is unclear as to what the additional element include, for example, what if the additional element is glue or massage cream, it is not clear that there is support showing that the tips are not configured to be attached to glue or massage cream. 

Any remaining claims are rejected for their dependency on a rejected base claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, and 23-24, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the first finger member and the second finger member including respective shafts” (lines 8-9) is unclear as to how many shaft the applicant is trying to claim for the first finger member and the second finger member, is 
Regarding claim 23, the limitation “wherein not having a portion of the finger members curve toward the first base member include each of the convex contours” (lines 1-2) is unclear and confusing as to what the applicant is trying to claim, furthermore, does the term “wherein not having a portion of the finger members curve toward the first base member” referring to “no portion of the finger members curve toward a longitudinal axis of the first base member” (claim 1, lines 30-32) or not, the limitation appears to be referring to the limitation in claim 1, however, the usage of “a portion” and “curve toward the first base member” instead of the longitudinal axis appears to be a new limitation, however, if it is a new limitation, it is unclear as to what the limitation is referring to. 
Regarding claims 24 and 29, the limitation “any additional element” (line 2) is unclear as to how to determine the metes and bounds of the term “any additional element”, since the disclosure fails to provide support to the limitation, it is unclear as to what any additional element includes, for example, it is unclear if the additional element include glue or massage cream, it is unclear how the tip is not configured to be attached to the glue or the massage cream. Furthermore, what is the “additional” being in addition to? 
Regarding claim 26, the limitation “the at least one base member” (line 4) lacks proper antecedent basis. Furthermore, it is unclear if this is part of the plurality of base members or a different base member. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 15 and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Battalia (WO 87/00425).

    PNG
    media_image2.png
    461
    789
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    503
    793
    media_image3.png
    Greyscale

Regarding claim 15, Battalia discloses a device (entire device in fig. 1) capable of being a fascia tissue fitness device (Battalia discloses a brush having edges on the 
Regarding claim 29, Battalia discloses that the rounded tip is not configured to attachment to any additional element (see the annotated-Battalia fig. 2, the tip is interpreted as the tip as shown, where it is not touching the ball, therefore, the tip is not configured for attachment to any additional element, alternatively, the tip can be considered as the bulb at the end of the finger member and as shown, the tip contacts the ball, however, the ball is interpreted as part of the device and not “additional element”). 
Claims 15-16, 19, 26 and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ponton (D449,695).

    PNG
    media_image4.png
    957
    1211
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    961
    1664
    media_image5.png
    Greyscale

Regarding claim 15, Ponton discloses a device that is capable of being a fascia tissue fitness device (see device shown in figs. 1-6, the device is a back manipulator comprises protrusions and edges, therefore, it is capable of being a fascia tissue fitness device), comprising: an elongated support member (see the annotated-Ponton fig. 4 above), a plurality of base members (see base member in the annotated-Ponton fig. 4 above) connect and disposed in a co-planar configuration that extend radially from the elongated support member (see the annotated-Ponton fig. 4 above, the base member share the same bottom surface, therefore, they are co-planar, furthermore, each base member is cylindrical and extend from the cylindrical elongated support member, therefore, the base members are extending radially from the elongated support member), the plurality of base members extending from the elongated support member and having a top surface and a side surface extending between the top surface (see the annotated-Ponton fig. 4 above, as shown, there is a side surface and a top surface, 
Regarding claim 16, Ponton discloses that the at least one base member is two in number (see the annotated-Ponton fig. 4 above, there are two base members).
Regarding claim 19, Ponton discloses that the plurality of base members are cylindrical (see the annotated-Ponton fig. 4 with reference to figs. 1-3, as shown, the at least one base member is cylindrical in shape). 
Regarding claim 26, Ponton discloses that the base members include a longitudinal axis and a horizontal axis perpendicular to the longitudinal axis and wherein the length of the at least one base member in the direction of the longitudinal axis is longer than the length of the base members in the direction of the horizontal axis (see the annotated-Ponton fig. 4 above, the horizontal axis is along the end surface and the longitudinal axis is along the length of the base member on the left of the elongated support member, and as shown, the length of the base member is greater than the diameter of the base member).
Regarding claim 29, Ponton discloses that the rounded tip is not configured for attachment to any additional element (as shown in figs. 1-4, the tip is not configured for .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battalia (WO 87/00425).
Regarding claim 1, Battalia discloses a device (entire device in fig. 1) capable of being a fascia tissue fitness device (Battalia discloses a brush having edges on the brush body 10 that can be used to provide pressure to the fascia, and the balls 14 being held by base and finger member 22 and 22’ can be used to provide pressure to the user), comprising an elongated support member (10, fig. 1, page 6, paragraph 1), at least one base member connected to and extending radially from the elongated support member (see the annotated-Battalia fig. 3 above, as shown the base member arches outward from the support member 10, therefore, it is radially extending from the support member), the at least one base member having an end surface and a side surface (see the annotated-Battalia fig. 3 and fig. 2 above, as the side surface is all the surface of 22’ extending all the way to the base portion of 22 and 22’ that is below the end surface) 
. 
Claims 1-2, 6, 8, 21, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ponton (D449,695).

    PNG
    media_image6.png
    623
    860
    media_image6.png
    Greyscale

Regarding claim 1, Ponton discloses a device capable of being a fascia tissue fitness device (see device shown in figs. 1-6, the device is a back manipulator 
Regarding claim 2, the modified Ponton discloses that the at least one base member is two in number (see the annotated-Ponton fig. 4 above, there are two base members).

Regarding claim 8, the modified Ponton discloses that the at least two finger members is six in number (see that annotated-Ponton fig. 4, there are 5 finger members on the left side of the elongate support member). 
Regarding claim 21, the modified Ponton discloses that the at least one base member includes a longitudinal axis and a horizontal axis perpendicular to the longitudinal axis and wherein the length of the at least one base member in the direction of the longitudinal axis is longer than the length of the at least one base member in the direction of the horizontal axis (see the annotated-Ponton fig. 4 above, the horizontal axis is along the end surface and the longitudinal axis is along the length of the base member on the left of the elongated support member, and as shown, the length of the base member is greater than the diameter of the base member).
Regarding claim 23, the modified Ponton discloses wherein not having a portion of the finger members curve toward the first base member include each of the convex contours forming arcs of each finger member extending between the first portion and tip have a curve that is less than a quarter of a circle (see the annotated-Ponton figs. 1 and 4 above, as shown, each finger has a curve, wherein the curve forms an arc and each arc curve less than a quarter of a circle). 
Regarding claim 24, the modified Ponton discloses that the rounded tip is not configured for attachment to any additional element (as shown in figs. 1-4, the tip is not .
Claims 1-2, 6-9, 11, 14-16, 19, 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826).

    PNG
    media_image7.png
    976
    833
    media_image7.png
    Greyscale

Regarding claim 1, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the 
Furthermore, if there is any doubt that the device can be considered as a fascia fitness device, the device comprises all of the structures as claimed, therefore, is capable of being a fascia fitness device. 
Zhansen further discloses that a rotatable roller (42) is attached to the finger member (figs. 1-2 and paragraph 0028), however, if there is any doubt that the tip of the at least one finger member contacting skin can be treated as a rounded tip. 

    PNG
    media_image8.png
    629
    372
    media_image8.png
    Greyscale


Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and the rotatable roller Zhansen to have the tip as taught by Luettgen for the purpose of providing different massage head treatment, thereby enhancing the massage effects, and to allow easy replacement and repair of parts. 
After the modification, the user can remove the rotatable rollers (42) and use the tip of shaft 3 to contact the skin of the user during use to treat fascia tissue, since the tip is a solid structure that can be used to press against a user’s fascia. Furthermore, after the modification, there would be no portions of the finger members that would curve toward a longitudinal axis of the first base member as the finger members extending from the side surface of the at least one base member to the tip, in the same manner as the applicant, see the annotated-Zhansen figs. 1-2 above and tip of Luettgen.
Zhansen fails to specifically disclose that the plane is parallel to the longitudinal axis of the elongated support member. However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the elongated support member to be have a longitudinal axis that is parallel to the plane for the 
Regarding claim 2, the modified Zhansen discloses that the at least one base member is two in number (see figs. 2-3, there are three base members 22/41, and paragraph 0028).
Regarding claim 6, the modified Zhansen discloses that the at least one base member (22 of Zhansen) is cylindrical (see figs. 1-4 of Zhansen, as shown, the base 22 is cylindrical, alternatively, the top surface can be considered as the top surface of 22 that connects to the rotatable massage ball 41, and the base member is just 22).
Regarding claim 7, the modified Zhansen discloses the support member is a singular, linear, and uniformly tubular bar (see support member 11 in figs. 2-4 of Zhansen).
Regarding claim 8, the modified Zhansen discloses the at least two finger members is six in number (see fig. 2, as shown, there are six finger members 3 of Zhansen).
Regarding claim 9, the modified Zhansen discloses that the at least one base member is a plurality of base members, each of the plurality of base members having a plurality of finger members, wherein at least a first combination of a first base member of the plurality of base members and a first plurality of finger members is identical to a second combination of a second base member of the plurality of base members and second plurality of finger members (see the annotated-Zhansen fig. 2 above with reference to figs. 3-4, there are three combinations of the base and finger members, 
Regarding claim 11, the modified Zhansen discloses the respective shafts of the at least two finger members are cylindrical (see the annotated-Zhansen fig. 2 above, as shown the shaft of the finger members 3 are curved and cylindrical of Zhansen).
Regarding claim 14, the modified Zhansen discloses that at least one base member (22 and surface of 41 of Zhansen) is a plurality of base members, and wherein a size of each of the plurality of base members is the same (see paragraph 0028 and figs. 2-4, as disclosed, there are three columns, they are all being represented by the same reference number 22, therefore, they are the same structure with the same shape and size).
Regarding claim 15, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device, furthermore, the device comprises all of the structures as claimed, therefore, the device is capable of being a fascia tissue fitness device), comprising: an elongated support (11, fig. 2, paragraph 0028); a plurality of base members (22 and 41, fig. 2, paragraph 0028) connected to and disposed in a co-planar configuration that extend radially from the elongated support member (see figs. 1-4 and paragraph 0028, Zhansen discloses that there are three vertical columns 22, since they are of the same height and comprise a surface, at least two of the tips of the top surface of 41 would be in the same plane, alternatively, the tips can be considered as the tips where 22 extends from 11, and as shown, they are co-planar since they 
Luettgen teaches member (135 and 140, fig. 8a) comprising a rounded tip (140, figs. 8A and 8C, Col 4, lines 43-48, see the annotated-Luettgen fig. 8A above) and a rotatable roller (145 having roller 1094 or 1095, Col 11, lines 6-18), wherein the tip contacts skin of a user during use to treat fascia tissue (see fig. 8A and Col 4, lines 43-48, Luettgen discloses that the tip 145 is removable, therefore, during use without the tip 145, the tip of 140 would be able to contact the user’s skin during use to treat fascia tissue). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and the rotatable roller Zhansen to have the tip as taught by Luettgen for the purpose of providing different massage head 
After the modification, the user can remove the rotatable rollers (42) and use the tip of shaft 3 to contact the skin of the user during use to treat fascia tissue, since the tip is a solid structure that can be used to press against a user’s fascia. 
Regarding claim 16, the modified Zhansen discloses that the base members (22 and 41) are two in number (see figs. 2-3, there are three base members 22/41, and paragraph 0028).
Regarding claim 19, the modified Zhansen discloses the base members (22 and 41 of Zhansen) are cylindrical (see figs. 1-4 of Zhansen, 22 is cylindrical, alternatively, the top surface can be considered as the top surface of 22 that connects to the rotatable massage ball 41, and the base members is just 22).
Regarding claim 21, the modified Zhansen discloses that the at least one base member includes a longitudinal axis and a horizontal axis perpendicular to the longitudinal axis and wherein the length of the at least one base member in the direction of the longitudinal axis is longer than the length of the at least one base member in the direction of the horizontal axis (see the annotated-Zhansen fig. 2 above, as shown, the vertical length is larger than the horizontal length, and the longitudinal axis would be perpendicular to the horizontal axis). 
Regarding claim 22, the modified Zhansen discloses that the elongated support member has a cross-sectional length, and wherein each of the first and second finger members has a most lateral point on its respective tip, and wherein the distance between the respective most lateral points is greater than the cross-sectional length of 
Regarding claim 23, the modified Zhansen discloses that not having a portion of the finger members curve toward the first base member include each of the convex contours forming arcs of each finger member extending between the base portion and tip have a curve that is less than a quarter of a circle (see the annotated-Zhansen figs. 1-2 above, as shown, the convex contours forming arcs does not curve toward the first base member, furthermore, the arc extending between the tip and base portion have a curve that is less than a quarter of a circle, if there is any doubt that what is shown is less than a quarter of a circle, the base portion can be redefined such that the arc curve less than a quarter of a circle).
Regarding claims 24 and 29, the modified Zhansen discloses that the tip is attached to a removable roller, and is not configured for attachment to any additional element (wherein additional element is interpreted as any elements that are in additional to the entire device shown in figs. 2-4 of Zhansen, and as shown, the tip are configured to be attached to roller, but not any additional elements that are in addition to the rollers 42). 
Regarding claim 25, the modified Zhansen discloses that the elongated support member (11 of Zhansen) is cylindrical (see figs. 1-2 of Zhansen). 
Regarding claim 26, the modified Zhansen discloses that the base members include longitudinal axis and a horizontal axis perpendicular to the longitudinal axis and wherein the length of the at least one base member in the direction of the longitudinal axis is longer than the length of the base members in the direction of the horizontal axis (see the annotated-Zhansen fig. 2 above, as shown, the vertical length is larger than the 
Regarding claim 27, the modified Zhansen discloses that the elongated support member is a singular, linear, and tubular bar (see bar 11 of Zhansen, see figs. 1-2 of Zhansen). 
Regarding claim 28, the modified Zhansen discloses that the singular, linear, and tubular bar has a diameter, and wherein each of the first and second finger members has a most lateral point on its respective tip, and wherein the distance between the respective most lateral points is greater than the diameter of the singular, linear, and tubular bar (the annotated-Zhansen figs. 1-2 above, as shown, the elongated support member has a diameter and the distance between the tips are greater than the diameter). 
Claims 3-5 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) and in view of Luettgen (6,758,826) as applied to claims 1 and 15, respectively, in view of Sjobakk (2006/0135323). 
Regarding claim 3, the modified Zhansen discloses a support member (11) having a handle region (region on 11), but fails to disclose a grip region with a coating disposed thereon.
However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and 
After the modification, the region of the rubber coating is the grip region. 
Regarding claim 4, the modified Zhansen discloses that the grip region is disposed at the end of the support member (see the modification with Sjobakk, since the rubber is a coating, it would be on a surface of the support member 11 of Zhansen, therefore, the surface is an end).
Regarding claim 5, the modified Zhansen discloses that the coating is rubber (see paragraph 0024 of Sjobakk).
Regarding claim 17, the modified Zhansen discloses the elongated support member (11 of Zhansen) having a handle region (region on 11 of Zhansen), but fails to disclose a grip region with a coating disposed thereon.
However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
After the modification, the region of the rubber coating is the grip region. 
Regarding claim 18, the modified Zhansen discloses the grip region is disposed at the end of the support member (see the modification with Sjobakk, since the rubber is a coating, it .
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826).
Regarding claim 10, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the support member to be about 30 inches in length for the purpose of accommodating different size user and different body parts, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claim 20, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the support member to be about 30 inches in length for the purpose of accommodating different size user and different body parts, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826) as applied to claim 1 and further in view of Faussett (2012/0323151).

However, Faussett discloses a tubular horizontal bar (12, fig. 1) comprises a length of about 30 inches (0024). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have a length of about 30 inches as taught by Faussett for the purpose of providing an alternative length for the support member so as to provide more surface for the user to grasp. 
Regarding claim 20, the modified Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), 18 cm long is about 7 inches, but fails to discloses about 30 inches. 
However, Faussett discloses a tubular horizontal bar (12, fig. 1) comprises a length of about 30 inches (0024). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have a length of about 30 inches as taught by Faussett for the purpose of providing an alternative length for the support member so as to provide more surface for the user to grasp. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 15-16 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent No. 10,322,057.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 15-16 and 18 are a broader version of the patented claim 1 (i.e., the instant claims 15-16 and 18 do not include the grippers extending along each end of said singular, linear and uniformly tubular bar, thereby defining handle regions or said singular, linear, and uniformly tubular bad or a plurality of flower members as in the patented claim 1). In the instant claims 15-16 and 18, the device is included in the patented claim 1. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 15-16 and 18 do not differ in scope from the patented claim 1. 
With respect to the additional features recited in claims 15-16 and 18, the patented claim 1 fails to recite the inclusion of the base portion and tip of the shaft forming a single piece. 
However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and base portion of the shaft of the patented claim 1 to form from a single piece, since it would reduce manufacturing cost . 
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US patent No. 10,322,057.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claim are minor and obvious from each other. For example, the instant claim 17 is a broader version of the patented claim 7 (i.e., the instant claim 17 does not include the grippers extending along each end of said singular, linear and uniformly tubular bar, thereby defining handle regions or said singular, linear, and uniformly tubular bad or a plurality of flower members as in the patented claim 7). In the instant claim 17, the device is included in the patented claim 7. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 17 does not differ in scope from the patented claim 7. 
With respect to the additional features recited in claim 17, the patented claim 7 fails to recite the inclusion of the base portion and tip of the shaft forming a single piece. 
However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and base portion of the shaft of the patented claim 7 to form from a single piece, since it would reduce manufacturing cost and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04V. (B). 
Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US patent No. 10,322,057.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claim are minor and obvious from each other. For example, the instant claim 19 is a broader version of the patented claim 14 (i.e., the instant claim 19 does not include the grippers extending along each end of said singular, linear and uniformly tubular bar, thereby defining handle regions or said singular, linear, and uniformly tubular bad or a plurality of flower members as in the patented claim 14). In the instant claim 19, the device is included in the patented claim 14. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 19 does not differ in scope from the patented claim 14.
With respect to the additional features recited in claim 19, the patented claim 14 fails to recite the inclusion of the base portion and tip of the shaft forming a single piece. 
However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and base portion of the shaft of the patented claim 14 to form from a single piece, since it would reduce manufacturing cost and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04V. (B). 
Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of US patent No. 10,322,057 in view of Faussett (2012/0323151).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claim are minor and obvious from each other. For example, the instant claim 20 is a broader version of the patented claim 8 (i.e., the instant claim 20 does not include the grippers extending along each end of said singular, linear and uniformly tubular bar, thereby defining handle regions or said singular, linear, and uniformly tubular bad or a plurality of flower members as in the patented claim 8). In the instant claim 20, the device is included in the patented claim 8. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 20 does not differ in scope from the patented claim 8. 
With respect to the additional features recited in claim 20, the patented claim 8 fails to recite the inclusion of the length being about 30 inches.
However, Faussett discloses a tubular horizontal bar (12, fig. 1) comprises a length of about 30 inches (0024). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the patented claim 8 to have a length of about 30 inches as taught by Faussett for the purpose of providing an alternative length for the support member so as to provide more surface for the user to grasp. 

However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and base portion of the shaft of the patented claim 8 to form from a single piece, since it would reduce manufacturing cost and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04V. (B). 
Claims 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 25 of US patent No. 10,322,057.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 15-16 are a broader version of the patented claim 25 (i.e., the instant claims 15-16 do not include the plurality of flower members as in the patented claim 25). In the instant claims 15-16, the device is included in the patented claim 25. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 15-16 do not differ in scope from the patented claim 25. 
With respect to the additional features recited in claims 115-16, the patented claim 25 fails to recite the inclusion of the base portion and tip of the shaft forming a single piece. 
. 
Claims 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 28 of US patent No. 10,322,057 in view of Sjobakk (2006/0135323).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, portion of the instant claims 17-18 is a broader version of the patented claim 28 (i.e., the instant claims 17-18 do not include a plurality of flower members as in the patented claim 28). 
Regarding the missing feature of the grip region with a coating disposed thereon.
Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the patented claim 28 to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 

However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and base portion of the shaft of the patented claim 28 to form from a single piece, since it would reduce manufacturing cost and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04V. (B). 

Response to Arguments
The arguments to the newly added claim limitations in claims 1-12 and 14-29 has been addressed in the above rejection. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Desmond (6,179,229) is cited to show a back scratcher having a plurality of finger members. 
Burys (D392,424) is cited to show a back scratcher having finger members. 
Grace (5,445,596) is cited to show a massage device having finger members. 
McKinney (D282,007) is cited to show a massager comprising a plurality of finger members. 
.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785